DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 5/10/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claim Objections
The claims are objected to because of the following informalities:  
The preamble of claim 1 lists “An apparatus for external inspect on of a pipeline girth weld”.  Appropriate correction is required.  It appears applicant meant to recite “An apparatus for external inspection of a pipeline girth weld”. 
Claim 4, line 4 recites “the band body” when previously only a “band” had been recited.  It appears the word “body” in line 4 is not needed.  The lack of antecedent basis does not make the claim indefinite since the body of a band is an inherent feature.
Claim 6, line 2 recites “the first and second band section”.  It appears the passage should read “the first and second band sections”.
Claim 6, lines 2-3 recites “the other bank section” and claim 8, line 1 recites the limitation “one of the first and second bank sections”.  It appears the word “bank” should actually be “band” and for purposes of compact prosecution will be so treated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7, lines 4-5 recites “travelling means for traversing along the pipeline”, invoking 112(f) and interpreted to be structure disclosed in the specification that allows the device of claim 1 to traverse a pipeline.  Specifically, the mechanical jack 174, guide rails 186, a plurality of wheels (not shown) as described in paragraphs 0043 and 0044 of the specification.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures contain black and white photographs. The photographs of figs. 3, 4A, 4B, 5, 6A, 6B, 7A, 7B, 8, 9A and 9B are objected to because it does not appear that the claimed invention can only be depicted by photographs, especially in light of figs. 1 and 2 which are normal line drawings. Photographs do not lend themselves to reproduction in the printed patent sufficiently to meaningfully disclose the claimed invention since the shading tends to blur the details of the apparatus and reference number lead lines get lost in the background.  Color drawings and black and white photographs are only appropriate when line drawings alone are not sufficient to depict the claimed invention and when filed with the appropriate petition.  See 37 CFR 1.84(b)(1). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0338472 A1 to Chang (Chang) in view of United States Patent No. 7656997 B1 to Anjelly (Anjelly).

With regard to claim 1, Chang discloses an apparatus for external inspect on of a pipeline girth weld (1, Chang, abstract, title – the pipeline girth weld is a description of the field of intended use of the claimed apparatus.  Chang is described as being useful to inspect the surface of a pipeline and thus the apparatus of Chang is an apparatus for the external inspection of a pipeline, where pipelines routinely use girth welds to attach pipe segments to create the pipeline), the apparatus comprising: 
(51/52, fig. 4, paragraph 0069) releasably mounted circumferentially in close proximity of the pipeline girth weld (paragraph 0069) (in the alternative, the main movement units 21/22/23 would also be considered a band releasably mounted circumferentially in close proximity of the pipeline girth weld when used as intended to inspect the surface of a pipe as described in paragraph 0038); 
a guide rail (10, figs. 1-2, paragraph 0033) mounted circumferentially on the band body (shown in fig. 2, described in paragraphs 0033-0036); 
a frame assembly (30, fig. 3, paragraph 0033) movable along the guide rail (paragraphs 0057 and 0060); 
a scanner assembly (60, fig. 3, paragraph 0064) comprising a source emitter and a detector (The details of the sensor of Chang do not disclose a source emitter and a detector) which are operably coupled to the frame assembly (paragraph 0064), the source emitter capable of generating a detection signal receivable by the detector which provides information regarding the pipeline girth weld (not disclosed).  
Anjelly discloses a method and apparatus for automated, digital, radiographic inspection of piping (Anjelly, abstract, title), an analogous field of endeavor to Chang.
Anjelly discloses a scanner assembly comprising a source emitter and a detector (Anjelly, abstract, title). The use of non-destructive testing allows for the inspection of existing pipes to determine if it is still safe to use them.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the source emitter and detector of Anjelly to the apparatus of Chang in order to allow for the non-destructive testing of the pipe of Chang including the pipe welds and ensure the safe operation of the pipe as taught by Anjelly.

(Chang, paragraph 0058 describes a driving unit 413 as being “in mesh”.  For a driving unit to be “in mesh” with the frame 30 such that activation of the driving unit causes the frame to rotate in a circumferential direction as described in paragraph 0057 necessarily requires a geared interface between the driving unit and the frame such that the rotational end of the driving unit is considered a pinion gear that is in mesh with a gear rack on the frame.  Even if argued that “in mesh” is not a pinion gear/gear rack arrangement, it would be obvious to provide such an arrangement as set forth below).  
Chang and Anjelly disclose differing drive mechanisms that allow the rotation of the frame and sensor arrangement around the pipe to be inspected.  Anjelly, at column 4, lines 51-54, discloses a drive mechanism based upon a gear and tooth system as being equivalent to the “in mesh” system of Chang and the chain and sprocket system of Anjelly to rotate.  All of these drive systems are known equivalents as demonstrated by Chang and Anjelly and the substitution of one known equivalent for another involves only routine skill in the art.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to provide a gear rack and pinion gear arrangement to the device of Chang in view of Anjelly in order to provide a rotational movement capability to the inspection device to allow non-destructive testing of a pipe in service. 

With regard to claim 3, Chang in view of Anjelly discloses the apparatus of claim 2 as set forth above, and further discloses wherein the frame assembly further comprises a drive system (413, Chang paragraph 0058) for rotating the pinion gear along the gear rack (described in paragraph 0057 of Chang). Or in the alternative, the gear and tooth system   
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Chang and Anjelly have been identified as the closes relevant prior art, and neither teaches or suggests an apparatus having both first and second coupling points such that when coupled, the first and second guide rail sections form a continuous guide rail, together in combination with the other claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but distinct pipe inspection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor s can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID R DEAL/Examiner, Art Unit 3753